Conviction for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
A party of officers searched the house of appellant and found in the smokehouse a still, and in the kitchen an eight or ten gallon jar of beer, and under the floor of the house in a cellar, four jugs of whisky containing five or six gallons of said fluid. There were also a number of empty bottles found. The still seemed to be fully equipped and appeared to have been recently used, and was fully prepared to manufacture whisky. The evidence seems ample to support the verdict and judgment.
The record contains three bills of exception. Bills Nos. 1 and 3 were reserved to the admission of testimony of the officers as to what *Page 625 
they found in the search, the objections being based upon the supposed invalidity of the affidavit and warrant. We find nothing wrong with said official document, and in his brief appellant practically abandons his contention based on said bills.
Bill of exceptions No. 2 was reserved to the admission of the testimony of the witness Arnold who said that about June 10, 1927, — which was about the date of the alleged search of appellant's premises, — he went out to appellant's house one night and got a pint of whisky. An examination of the bill shows that the objection was that the testimony did not show that the witness purchased the whisky from the appellant, or that appellant was present at the time of the transaction, or that he was connected with the transaction of said sale. For all we know from the bill, the whisky may have been bought from appellant, or he may have been personally present, or the transaction may have been arranged by telephone or through some third person, or may have been conducted in the darkness of the night without disclosure of the identity of the seller. The bill merely states that the witness knew appellant Staglik, and knew where he lived at the time, and went there and paid $1.50 for a half gallon of whisky. There is not a suggestion in the bill as to who made the delivery or the sale or the arrangement concerning same. A bill of exceptions to be complete must not leave this court in the dark and call upon us to conjecture as to whether any error was committed, but should affirmatively state facts, surroundings, etc., manifesting the supposed error. Under all the authorities testimony of a sale of intoxicating liquor at or about the time of the alleged possession, would be admissible as shedding light upon the purpose of such possession, either of equipment or liquor.
We might further observe in this connection that in view of the fact that the testimony in the case shows without contradiction appellant's personal possession of the still, equipment, liquor, etc., charged in the indictment, and of the further fact that the jury gave appellant the lowest penalty for the offense charged against him, we would not feel inclined to reverse the case even if the testimony objected to had been objectionable. This court could not justify the reversal of a case where the facts plainly show the guilt of one accused of crime, for the admission of testimony which could not have affected the result or brought about the verdict rendered.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 626 
                    ON MOTION FOR REHEARING.